department of the treasury washington dc contact person telephone number in reference to date t ep ra t3 feb internal_revenue_service uics legend taxpayer a ra u ira v ira w ira x ira y ira z date date date sum dear mr this is in response to the behalf by your authorized representative as amended by correspondence dated in which you through your authorized representative request of the a iv and t several letter rulings under sec_72 internal_revenue_code ruling_request the following facts and representations support your letter submitted on your taxpayer a whose date of birth was date and who is currently in his name individual_retirement_arrangements iras years of age maintains five iras u through y ira w was established by means of a trustee-to- trustee transfer of beginning in calendar_year taxpayer a began receiving distributions from his ira w using the annuitization third method referenced in notice_89_25 c b representative has asserted on your behalf that the distribution stream from ira w was intended to comply with code sec_72 a iv a portion of the amounts standing in ira v on date with an interest rate assumption of your authorized page during calendar_year taxpayer a intends to create an additional ira z which will hold amounts currently standing in ira v - ira created by means of a trustee-to-trustee transfer from ira v of assets in an amount approximating sum taxpayer a will then during calendar_year initiate a series of payments from ira z which series is intended to comply with the requirements of code sec_72 a iv taxpayer a will not cease said payments prior to the date permitted under code sec_72 t your authorized representative has asserted on your behalf that the series of payments will be calculated using the annuitization third method referenced in notice_89_25 and the interest rate assumed will be representative has also asserted on your behalf that the interest rate i sec_130 of the long-term afr for december vate of rate of return during the previous five years which exceeds percent he also asserts that taxpayer a’s ira v has attained an actual as rounded up from the actual your authorized ira z will be taxpayer a will attain age on date based on the above taxpayer a requests the following letter rulings that the proposed method of determining periodic_payments from taxpayer a's ira z results in substantially_equal_periodic_payments within the meaning of code sec_72 will not be subject_to the additional tax imposed by code sec_72 unless the requirements of code sec_72 a iv and that accordingly such payments are not met and that the requirements of code sec_72 will be met if taxpayer a begins to receive annual payments from ira during ira computed in accordance with the method described above annually from ira z each year until at least the year required by code sec_72 is established and continues to receive substantially equal payments the year with respect to the ruling requests code sec_408 d provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under code sec_72 code sec_72 provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed code sec_72 provides for the imposition of an additional percent income_tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution which is includible in gross_income code sec_72 a i provides that sec_72 shall not apply to distributions which are made on or after the date on which the employee attains age code sec_72 a iv provides that code sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or page life expectancy of the employee or the joint lives or joint life expectancies of such employee and his or her beneficiary code sec_72 imposes the additional limitation on distributions a iv that if the series excepted from the percent tax by sec_72 of payments is subsequently modified other than by reason of death or disability before the later of with the date of the first payment and then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period the close of the 5-year period beginning the employee's attainment of age in the absence of regulations on code sec_72 guidance with respect to the exception to the code sec_72 distributions found at sec_72 c b which may be used for determining substantially_equal_periodic_payments for purposes of sec_72 a iv an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence question and answer-12 of notice_89_25 provides three methods a iv was provided by notice_89_25 two of these methods involve the use of tax on premature one method of determining substantially equal annual payments described in q a-12 would be to use a method acceptable for purposes of calculating the minimum distributions required under code sec_401 to be made from an individual_account this could be accomplished by dividing the account balance as of a given date by the life expectancy or joint and last survivor expectancy of the account owner and beneficiary if applicable and this would be the amount to be distributed for the first year the life expectancies to be used are found in table vv two lives of sec_1_72-9 of the income_tax regulations where a one-time calculation is done the same amount would be distributed in subsequent years for distributions or table vi one life a second method described in q a-12 determines an annual distribution by amortizing the taxpayer's account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary at an interest rate that does not exceed a reasonable interest rate on the date payments commence resulting payment is the amount to be distributed each year expectancies to be used are found in table v of sec_1_72-9 of the regulations one life or table vi again the life the two lives the third method described in q a-12 of notice_89_25 determines substantially equal annual payments by dividing the account balance by an annuity factor the present_value of an annuity of taxpayer's age attained in the first distribution year and continuing for the life of the taxpayer with such annuity factor derived using a reasonable mortality_table and using an interest rate that does not exceed a reasonable interest rate on the date payments commence the annuity factor is calculated using commutation functions derived from a particular mortality_table where a particular interest rate is assumed because an infinite number of interest rates could be assumed the number of possible tables of possible commutation functions is infinite in the example in q a-12 of notice_89_25 the annuity dollar_figure per year beginning at the ree factor is derived using commutation functions based on up-1984 mortality_table where an interest rate of percent is assumed if the account balance used in the determination of the substantially equal a taxpayer owns more than one ira periodic_payments is generally the balance of the ira from which the distribution will be made combination of his or her iras may be taken into account in determining the distributions by aggregating the account balances of those iras the specific iras taken into account are part of the method of determining the substantially_equal_periodic_payments which if modified in a way described in code sec_72 will expose the taxpayer to increased taxes is noted that if two or more iras are used in determining the substantially_equal_periodic_payments the distributions need not be made from all of the pertinent iras distributions may be made solely from one of the iras or from a combination of the iras any the it under the methodology proposed by taxpayer a only the newly established based he will attain age on date furthermore if he begins to receive annual periodic_payments from ira z ira ira z will be used to determine the substantially equal payments on taxpayer a's date of birth date during calendar_year he will receive his fifth periodic_payment during calendar_year it is represented that taxpayer a‘s periodic_payments from ira z will be percent which based on the based on an interest rate assumption of representations made with respect to this ruling_request is not unreasonable furthermore there is no need for periodic_payments from ira z to be aggregated with payments from any other ira maintained in the name of taxpayer a referenced herein for said payments to fall within the exception to code sec_72 found at code sec_72 a iv taxpayer a is currently receiving distributions from ira w which distributions it is represented conform to the requirements of code sec_72 a iv the commencement of distributions from ira z will not result in a modification within the meaning of code sec_72 currently being paid from ira w to the stream of payments finally although taxpayer a will turn age on date therefore if taxpayer a at least receives at least five substantially equal annual payments from ira z one during each of the year sec_2001 otherwise modify his ira z distribution scheme ie make additional withdrawals from the ira etc until at least after code sec_72 with respect to ira z and the payments made therefrom will be satisfied and and does not the requirements of therefore based on the above with respect to the second and third ruling requests we conclude that the proposed method of determining periodic_payments from taxpayer a's ira z results in substantially_equal_periodic_payments within the meaning of code sec_72 a iv will not be subject_to the additional tax imposed by code sec_72 t unless the requirements of code sec_72 and that accordingly such payments are not met and page that the requirements of code sec_72 will be met if taxpayer a begins to receive annual payments from ira z during ira z computed in accordance with the method described above annually from ira z each year until at least the year is established and continues to receive substantially equal payments the year this ruling letter is based on the assertions of taxpayer a's representative that taxpayer a’s ira z which taxpayer a proposes to set up to receive the amounts transferred from his ira v and ira v either have met or will meet the requirements of code sec_408 at all times relevant thereto complies with the requirements of code sec_72 a iv to whether the payment stream from ira w it takes no position as pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours penal fees frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter form_437
